Order entered October 10, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No.05-18-00988-CR
                                      No.05-18-00989-CR
                                      No.05-18-00990-CR
                                      No.05-18-00991-CR

                                   ANDREW VASQUEZ JR,

                                          Appellant V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District
                              Court Dallas County, Texas
      Trial Court Cause Nos. F17-56140-U, F17-56141-U, F18-10047-U & F18-10048-
                                           U

                                            ORDER
       Appellant has filed a motion to abate to the trial court in order to clarify the trial court’s

certifications of appellant’s right to appeal in the above cause numbers. Appellant further

requests this Court to postpone submission of the appeals until the certifications are amended in

response to this Court’s order. We GRANT appellant’s motion.

       We ORDER the trial court to have a hearing and clarify the record regarding appellant’s

certifications of right to appeal in the above-listed cause numbers. Specifically, the trial court

shall clarify whether appellant’s guilty plea was made in exchange for the State dropping (1) the

second enhancement paragraph in case numbers F17-56140-U, F17-56141-U, and F18-10047-U

and (2) both enhancement paragraphs in case number F18-10048-U. Furthermore, the trial court

shall clarify whether it gave appellant permission to appeal. See TEX. R. APP. P. 25.2(a)(2). We
 ORDER the trial court to transmit a record, containing the written findings of fact, any

 supporting documentation, and any orders, to this Court within THIRTY DAYS of the date of

 this order.

         We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

 Presiding Judge, 291st Judicial District Court; to Sasha Brooks, official court reporter of the

 291st Judicial District Court; and to counsel for all parties.

       We DIRECT the Clerk of the Court to remove cause numbers 05-18-00988-CR, 05-18-

00989-CR, 05-18-00990-CR, and 05-18-00991-CR from the October 15, 2019 submission docket.

       These appeals are ABATED to allow the trial court to comply with this order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                                  /s/   DAVID L. BRIDGES
                                                                        PRESIDING JUSTICE